DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, lines 2-3 recites “a user instruction to reposition and least one of the light source.” This should read “a user instruction to reposition at
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a processor circuit in communication with the ultrasound imaging probe and a light source...” It is unclear whether this is intended as a single limitation or two limitations. The recitation of  “a processor circuit” is “in communication with” is unclear as whether the processor circuit is in communication with the ultrasound imaging probe and the processor circuit is in communication with the light source as well as a single limitation; or the processor is only in communication with the ultrasound imaging probe and “a light source…,” which are two separate limitations. It is unclear whether applicant intends “a light source…” to be part of the claimed imaging system as claim 1, lines 5-6. The second claim interpretation wherein the processor in communication with the ultrasound imaging probe is a first limitation and “a light source…” is a second limitation, positively recites the ultrasound imaging probe, but does not appear to positively recite the light source as part of the imaging system. Additionally, claim 15 positively recites “[t]he system of claim 1, further comprising the light source.” This further indicates that the light source in claim 1 is not a part of the imaging system of claim 1. Therefore, it is unclear if the light source is intended to be a part of the imaging system of claim 1.

Claim 2 recites “the first ultrasound data comprises at least one of B-mode data or Doppler data;” however, the following limitation recites “using the B-mode data and the Doppler data.” It is unclear how the second limitation of using both B-mode and Doppler data can be satisfied where the first limitation encompasses the first ultrasound data comprising only B-mode data or the first ultrasound data comprising only Doppler data. As the scope of the first limitation is not commiserate with that of the second limitation, the scope of claim 1 is rendered indefinite.

Claim 15 recites “The system of claim 1, further comprising the light source.” thereby positively reciting that the light source is a part of the imaging system of claim 1. As discussed above, claim 1 recites “a light source…,” but it is unclear if this recitation in claim 1 is intended to positively recite that the light source is part of the imaging system of claim 1. If the light source of claim 1 is positively recited in claim 1, then the limitation of claim 15 is redundant with claim 1 as it overlaps in scope and does not further narrow the independent claim from which it depends. Therefore, it is unclear what the scope of claim 15 is relative to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 7-8, 12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (WO 2012/157221), hereinafter “Satoh.” (page number, paragraph number is referenced to the Clarivate translation of the original WO publication).

Regarding claim 1, Satoh discloses an imaging system (tomographic image generation apparatus, Technical-Field):
an ultrasound imaging probe (ultrasonic probe, Abstract) comprising an ultrasound transducer array (plurality of ultrasonic transducers arranged as an array, P.3,¶1) configured to emit ultrasound energy toward an anatomical feature within a field of view of the ultrasound transducer array (plurality of ultrasonic transducers emit an ultrasonic wave toward the inside of the subject, P.3,¶1); and
a processor circuit in communication with the ultrasound imaging probe (CPU controls the timing of transmission of ultrasonic waves from the probe as well as the various other units of the apparatus, P.4,¶2) and a light source (light source, Abstract) configured to emit light at an orientation with respect to the field of view (light source directs light toward a detection subject in a prescribed optical illumination range, Abstract; see also Figures 1, 3, and 8 demonstrating that the emission end of the optical fiber may be rotated to change orientation, Figs. 1, 3, and 8), wherein the processor circuit is configured to:
receive first ultrasound data obtained by the ultrasound imaging probe (ultrasonic image is generated from reflected ultrasonic waves detected by the probe, Abstract), wherein the first ultrasound data is representative of the anatomical feature within the field of view (light irradiation range setting unit extracts the anatomical region-of-interest, ROI, from the acquired ultrasound image, P.7,¶2-3);
identify, by image processing of the first ultrasound data, a location of the anatomical feature within the field of view (light irradiation range setting unit extracts the anatomical ROI from the acquired ultrasound image, P.7,¶2-3);
perform a photoacoustic measurement using the identified location of the anatomical feature within the field of view (range in which a photoacoustic image is to be generated may be set based on the extracted ROI from the ultrasound image, P.7,¶2; see also Abstract, P.5,¶2 and P.6,¶4), wherein performing the photoacoustic measurement includes:
controlling the light source to emit the light (timing control means instruct the light source to irradiate laser light, P.5,¶4) into the field of view (fiber position control means controls the direction of the light source based on the range set by the optical illumination range setting means, Abstract; light irradiation range is set based on the extracted ROI from the ultrasound image, P.7,¶2); and 
processing second ultrasound data obtained by the ultrasound imaging probe, wherein the second ultrasound data is representative of photoacoustic energy generated in the anatomical feature by the light source (photoacoustic image is generated based on the photoacoustic signal detected by the probe, Abstract); and
output a graphical representation of the photoacoustic measurement to a display in communication with the processor circuit (the photoacoustic image is output for display on the image display means, P.3,¶6).

	Regarding claim 2, Satoh discloses the first ultrasound data comprises at least one of B-mode data or Doppler data, and wherein the processor circuit is configured to identify the location of the anatomical feature using the B-mode data and the Doppler data (light irradiation range setting unit extracts the ROI from either luminance data, a.k.a. brightness or B-mode data, or from Doppler data, P.7,¶2-3).

	Regarding claim 3, Satoh discloses the processor circuit is configured to:
determine, based on the identified location of the anatomical feature, a gate for processing the second ultrasound data (range in which a photoacoustic image is to be generated may be set based on the extracted ROI from the ultrasound image, P.7,¶2; see also P.5,¶2 and P.6,¶4); and
perform the photoacoustic measurement using the gate (photoacoustic image is generated from the photoacoustic signal detected by the probe limited to the range defined by the optical illumination image setting means, Abstract; see also P.7,¶2, P.5,¶2 and P.6,¶4).

Regarding claim 5, Satoh discloses the gate comprises a spatial gate (photoacoustic image is generated from the photoacoustic signal detected by the probe limited to the range defined by the optical illumination image setting means, Abstract; see also P.7,¶2, P.5,¶2 and P.6,¶4).

Regarding claim 6, Satoh discloses the first ultrasound data comprises Doppler data (light irradiation range setting unit extracts the ROI from Doppler data, P.7,¶2), and wherein the processor circuit is configured to:
determine a region of flow in the anatomical feature based on the Doppler data (light irradiation range setting unit extracts the ROI from a region corresponding to a large Doppler component, i.e., a region of flow, P.7,¶2); and
determine the spatial gate (photoacoustic image is generated from the photoacoustic signal detected by the probe limited to the range defined by the optical illumination image setting means, Abstract; see also P.7,¶2, P.5,¶2 and P.6,¶4) based on the region of flow (light irradiation range setting unit extracts the ROI from a region corresponding to a large Doppler component, i.e., a region of flow, P.7,¶2).

Regarding claim 7, Satoh discloses an actuator coupled to the light source (fibre position control means controls the direction of the emission end of the optical fibre by driving a fibre position control motor, Abstract) and configured to adjust at least one of a position or an orientation of the light source relative to the field of view of the ultrasound transducer array (fiber position control motor alters the orientation of the emitting end of the optical fiber, P.4,¶6; see also Figures 1, 3, and 8 demonstrating that the emission end of the optical fiber may be rotated to change orientation, Figs. 1, 3, and 8).

Regarding claim 8, Satoh discloses the actuator is communicatively coupled to the processor circuit (fibre position control means controls the driving of the fibre position control motor, Abstract; CPU controls the fiber position control unit as well as the various other units of the apparatus, P.4,¶2), and the processor circuit is configured to control the actuator (fibre position control means controls the driving of the fibre position control motor, Abstract; CPU controls the fiber position control unit as well as the various other units of the apparatus, P.4,¶2), based on the identified location of the anatomical feature (fiber position control means controls the direction of the light source based on the range set by the optical illumination range setting means, Abstract; light irradiation range is set based on the extracted ROI from the ultrasound image, P.7,¶2), to adjust the at least one of the position or orientation of the light source relative to the field of view of the ultrasound transducer array (fiber position control motor alters the orientation of the emitting end of the optical fiber, P.4,¶6; see also Figures 1, 3, and 8 demonstrating that the emission end of the optical fiber may be rotated to change orientation, Figs. 1, 3, and 8).

Regarding claim 12, Satoh discloses the processor circuit is configured to:
generate a first image of the anatomical feature using the first ultrasound data (ultrasonic image generating means generates an ultrasonic image based on reflected ultrasonic waves detected by a probe, Abstract); 
generate a second image of the anatomical feature using the second ultrasound data (photoacoustic image generating means generates a photoacoustic image based on the photoacoustic signal detected by the probe, Abstract); and 
output the co-registered first and second images to the display (image synthesizing unit superimposes the photoacoustic image and the ultrasonic images for display on the image display means, P.3,¶6).

Regarding claim 14, Satoh discloses the processor circuit is configured to receive the first ultrasound data and the second ultrasound data at different times in an interleaved fashion (the timing diagram in Figure 4 demonstrates that the ultrasound data reception, (b), is interleaved with that of photoacoustic data reception (e), Fig. 4).

Regarding claim 15, Satoh discloses the light source (light source, Abstract).

Regarding claim 16, Satoh discloses the light source is coupled to the ultrasound imaging probe (Figure 2B demonstrates that the optical fiber, 23, is coupled with the probe, 11, via the fiber position control motor, 22, Fig. 2B).

Regarding claim 17, Satoh discloses a method for ultrasound imaging (tomographic image generation method for generating ultrasonic images, Technical-Field):
receiving, by a processor circuit (CPU controls the timing of transmission of ultrasonic waves from the probe as well as the various other units of the apparatus, P.4,¶2), first ultrasound data obtained by an ultrasound imaging probe (ultrasonic image is generated from reflected ultrasonic waves detected by the probe, Abstract) comprising an ultrasound transducer array (plurality of ultrasonic transducers arranged as an array, P.3,¶1) configured to emit ultrasound energy toward an anatomical feature within a field of view of the ultrasound transducer array (plurality of ultrasonic transducers emit an ultrasonic wave toward the inside of the subject, P.3,¶1), wherein the first ultrasound data is representative of the anatomical feature within the field of view (light irradiation range setting unit extracts the anatomical region-of-interest, ROI, from the acquired ultrasound image, P.7,¶2-3);
identifying, by image processing of the first ultrasound data, a location of the anatomical feature within the field of view (light irradiation range setting unit extracts the anatomical ROI from the acquired ultrasound image, P.7,¶2-3);
performing a photoacoustic measurement using the identified location of the anatomical feature within the field of view (range in which a photoacoustic image is to be generated may be set based on the extracted ROI from the ultrasound image, P.7,¶2; see also Abstract, P.5,¶2 and P.6,¶4), wherein performing the photoacoustic measurement includes:
controlling a light source in communication with the processor circuit to emit light (timing control means instruct the light source to irradiate laser light, P.5,¶4) into the field of view (fiber position control means controls the direction of the light source based on the range set by the optical illumination range setting means, Abstract; light irradiation range is set based on the extracted ROI from the ultrasound image, P.7,¶2) at an orientation with respect to the field of view  (light source directs light toward a detection subject in a prescribed optical illumination range, Abstract; see also Figures 1, 3, and 8 demonstrating that the emission end of the optical fiber may be rotated to change orientation, Figs. 1, 3, and 8); and
processing second ultrasound data obtained by the ultrasound imaging probe, wherein the second ultrasound data is representative of photoacoustic energy generated in the anatomical feature by the light source (photoacoustic image is generated based on the photoacoustic signal detected by the probe, Abstract); and
outputting a graphical representation of the photoacoustic measurement to a display in communication with the processor circuit (the photoacoustic image is output for display on the image display means, P.3,¶6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh as applied to claim 3 above, and further in view of Arnold (U.S. Pub. No. 2009/0024038), hereinafter “Arnold.”

Regarding claim 4, Satoh may not explictly discloses the gate comprises a temporal gate.
However, in the same field of endeavor of photoacoustic imaging, Arnold teaches the gate comprises a temporal gate (temporal gating to control the depth of field of the photoacoustic imaging, [0073]-[0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoh’s disclosure of identifying a ROI for photoacoustic imaging with Arnold’s teaching of temporal gating to control the depth of field of the photoacoustic imaging to achieve the predictable result of improving the signal to noise ratio of the photoacoustic data and/or allowing the depth of field of the photoacoustic signal to be controlled as known by those who are skilled in the art. Arnold, [0073]-[0074].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh as applied to claim 8 above, and further in view of Ulman et al. (U.S. Pub. No. 2018/0360377), hereinafter “Ulman,” or, in the alternative, over Satoh as applied to claim 8 above, and further in view of Watanabe et al. (U.S. Pub. No. 2013/0267856), hereinafter “Watanabe.”

Regarding claim 9, while Satoh discloses the processor circuit is configured to control the actuator (fibre position control means controls the direction of the emission end of the optical fibre by driving a fibre position control motor, Abstract; fiber position control motor alters the orientation of the emitting end of the optical fiber, P.4,¶6; see also Figures 1, 3, and 8 demonstrating that the emission end of the optical fiber may be rotated to change orientation, Figs. 1, 3, and 8), based on the location of the anatomical feature (fiber position control means controls the direction of the light source based on the range set by the optical illumination range setting means, Abstract; light irradiation range is set based on the extracted ROI from the ultrasound image, P.7,¶2); however, Satoh may not explictly disclose to advance the light source toward the anatomical feature such that tissue between the anatomical feature and the light source is deformed.
However, in the same field of endeavor of photoacoustic analysis, Ulman teaches to advance the light source toward the anatomical feature such that tissue between the anatomical feature and the light source is deformed (pressure application unit is configured to advance the light source toward the region of interest thereby deforming the tissue, [0125]-[0128], [0133]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoh’s disclosure of actuating the light source toward the ROI with Ulman’s teaching of actuating the light source toward the ROI by advancing it toward the region of interest to thereby deform the tissue to achieve the predictable result of improving the accuracy of the condition of the tissue in the region of interest by permitting acquisition of data of the tissue in both a non-deformed and deformed state. Ulman, [0048].
Additionally, or in the alternative, in the same field of endeavor of photoacoustic imaging, Watanabe teaches to advance the light source toward the anatomical feature such that tissue between the anatomical feature and the light source is deformed (irradiating unit irradiates the object with light and is provided on the holding unit, [0043], Fig. 1; holding mechanism controls and actuates the holding unit, [0046]; the holding unit on which the light source is disposed is actuated to compress the tissue comprising the ROI, [0047], see also [0101]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoh’s disclosure of actuating the light source toward the ROI with Ulman’s teaching of actuating the light source toward the ROI by advancing it toward the region of interest to thereby deform the tissue to achieve the predictable result of permitting light to reach deeper zones of the object and/or to increase the intensity of the resulting acoustic wave. Watanabe, [0101].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh as applied to claim 1 above, and further in view of Tokita (U.S. Pub. No. 2020/0352447), hereinafter “Tokita."

Regarding claim 10, while Satoh discloses the processor circuit is configured to identify the location of the anatomical feature (light irradiation range setting unit extracts the anatomical ROI from the acquired ultrasound image, P.7,¶2-3), and to position a light element of a light source to perform photoacoustic measurement (range in which a photoacoustic image is to be generated may be set based on the extracted ROI from the ultrasound image, P.7,¶2; see also Abstract, P.5,¶2 and P.6,¶4), Satoh may not explictly disclose the light source comprises a plurality of light elements positioned at different locations with respect to the ultrasound transducer array, and wherein the processor circuit is configured to select, based on the identified location of the anatomical feature, one or more light elements of the plurality of light elements to perform the photoacoustic measurement.
However, in the same field of endeavor of photoacoustic imaging, Tokita teaches the light source (LEDs, [0056]) comprises a plurality of light elements (plurality of LEDs, [0056]) positioned at different locations with respect to the ultrasound transducer array (plurality of LEDs disposed in the vicinity of the ultrasonic probe, [0056], Fig. 2H), and wherein the processor circuit (light emission control unit controls the switching of the plurality of LEDs to control the light irradiation position, [0056]-[0057]) is configured to select, based on the identified location of the anatomical feature (adjustment of the position and orientation of the light irradiation region for photoacoustic imaging is based on the location of the ROI, [0045]-[0047]; see also [0095]-[0104] automatically setting the irradiation position based on the ROI), one or more light elements of the plurality of light elements to perform the photoacoustic measurement (adjustment of the position and orientation of the light irradiation region for photoacoustic imaging is based on the location of the ROI, [0045]-[0047]; light emission control unit controls the switching of the plurality of LEDs to control the light irradiation position, [0056]-[0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Satoh’s disclosure of controlling a light irradiation region using mechanical steering of a light emitter with Tokita’s teaching of controlling a light irradiation region using selective irradiation using a plurality of light emitters to achieve the predictable result of reducing the size of the system and improving the usability of the system by obviating the need for a mechanical actuator to move the light emitter while permitting the adjustment of the light irradiation region. Tokita, [0056]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh as applied to claim 1 above, and further in view of Toma et al. (U.S. Pub. No. 2014/0081142), hereinafter “Toma.”

Regarding claim 11, while Satoh discloses the processor circuit is configured to identify the location of the anatomical feature (light irradiation range setting unit extracts the anatomical ROI from the acquired ultrasound image, P.7,¶2-3), and to position a light element of a light source to perform photoacoustic measurement (range in which a photoacoustic image is to be generated may be set based on the extracted ROI from the ultrasound image, P.7,¶2; see also Abstract, P.5,¶2 and P.6,¶4), Satoh may not explictly disclose the processor circuit is configured to: generate, using the identified location of the anatomical feature, a user instruction to reposition and least one of the light source or the ultrasound imaging probe; and output the user instruction to the display.
However, in the same field of endeavor of ultrasound imaging and reasonable pertinent to solving the same problem of identifying vasculature of interest for subsequent imaging, Toma teaches the processor circuit (measurement position-orientation determination unit determine measurement position-orientation information, [0086]-[0091]; functional blocks implemented via circuits and processors, [0296]-[0300]) is configured to: 
generate, using the identified location of the anatomical feature (ultrasound diagnostic apparatus determines a measurement target region and the measurement position and orientation for an ultrasound probe to acquire an image of the measurement target region, [0066]), a user instruction to reposition and least one of the light source or the ultrasound imaging probe (ultrasound diagnostic apparatus outputs guidance to an operator via a display screen to acquire the measurement target region, [0066]; see also [0103]-[0107], Figs. 2C and 2D, [0124], Fig. 5 demonstrating the display of guidance information for the operator to reorient and reposition the probe; applicability to photo-acoustic ultrasound acquisition, [0136]); and 
output the user instruction to the display (ultrasound diagnostic apparatus outputs guidance to a display screen to acquire the measurement target region, [0066]; see also [0103]-[0107], Figs. 2C and 2D, [0124], Fig. 5 demonstrating the display of guidance information to reorient and reposition the probe).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoh’s disclosure of determining a ROI in an ultrasound image for subsequent photo-acoustic imaging with Toma’s teaching of determining a ROI in an ultrasound image for subsequent photo-acoustic imaging and displaying guidance to the user to reposition and/or reorient the probe to acquire the subsequent photo-acoustic imaging to achieve the predictable result of improving the ease of performing imaging of an identified ROI even when the operator does not possess a high degree of procedural skill. Toma, [0013].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh as applied to claim 1 above, and further in view of Prehn et al. (WO 2004049928), hereinafter “Prehn.” (page number, paragraph number is referenced to the Clarivate translation of the original WO publication).

Regarding claim 13, Satoh may not explictly disclose the processor circuit is configured to receive the first ultrasound data and the second ultrasound data at a same time.
However, in the same field of endeavor of photoacoustic imaging, Prehn teaches the processor circuit (automatic control of the material processing of the target area, P.5, ¶5) is configured to receive the first ultrasound data and the second ultrasound data at a same time (ultrasound data acquisition is obtained simultaneously with photoacoustic data acquisition, P.5, ¶6-8; see also P.17, ¶5 and P.20, ¶3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoh’s disclosure of acquiring both ultrasound and photoacoustic data with Satoh’s teaching of acquiring both ultrasound and photoacoustic data simultaneously to achieve the predictable result of permitting additional properties of the target area to be determined such as period properties and/or determining the photoacoustic oscillation modes of the ultrasonic signals. Prehn, P.5, ¶7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maslov et al. (U.S. Pub. No. 2015/0272444) discloses a photoacoustic probe comprising a light source and actuator configured to move the light source toward the ROI.
Arnold (U.S. Pub. No. 2012/0289813) discloses adjusting the depth of field of the ROI by temporally gating the photoacoustic signal.
Caro (U.S. Patent No. 5,348,002) discloses adjusting the depth of field of the ROI by temporally gating the photoacoustic signal.
Satoh (WO 2013161289) discloses a photoacoustic probe for acquiring B-mode, Doppler, and photoacoustic data and adjusting the field of view of the ROI by spatially gating the photoacoustic signal.
Ichihara et al. (U.S. Pub. No. 2018/0231506) discloses a photoacoustic probe with selective illumination of optical fibers to adjust the irradiation of the ROI.
Takeuchi (U.S. Pub. No. 2004/0019270) discloses outputting instructions to a display to re-orient and/or re-position the ultrasound probe based on the location of the ROI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793